Citation Nr: 0817051	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-37 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left hand paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2007, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In March 2008, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are 
associated with the veteran's claims file.  At the Travel 
Board hearing, the undersigned granted a request to hold the 
case in abeyance 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  That period of time has 
lapsed and no additional evidence was received.  Hence, the 
claim will be considered based on the current record

Although the RO implicitly reopened the veteran's claim by 
deciding the issue on the merits in an October 2006 statement 
of the case (SOC), the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed decisional letter in February 1997 declined 
to reopen the claim of service connection for left hand 
paralysis; the claim was originally denied (in December 1969) 
essentially because the disability preexisted service and 
there was no evidence that it was aggravated by service.

2. Evidence received since the February 1997 decisional 
letter raises question about whether the veteran's left hand 
paralysis was incurred in or aggravated by service; relates 
to an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating the 
claim.  

3. A left hand disability was not noted when the veteran was 
examined for enlistment; however, clear and unmistakable 
evidence shows that left hand muscle atrophy preexisted the 
veteran's active service.  

4.  There is clear and unmistakable evidence that the 
veteran's preexisting left hand muscle atrophy did not 
increase in severity during his active service; his current 
left hand paralysis disability is not shown to be related to 
his service.  


CONCLUSIONS OF LAW

1. Evidence received since the February 1997 decisional 
letter is new and material, and the claim of entitlement to 
service connection for left hand paralysis  may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

2. Service connection for left hand paralysis is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the May 2005 rating 
decision,.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A February 2005 letter advised him of his and VA's 
responsibilities in development of evidence to substantiate 
his claim, and told him to submit any pertinent evidence in 
his possession.  In addition, it instructed him that new and 
material evidence was required to reopen the claim; explained 
what new and material evidence meant; and outlined what 
evidence was needed to substantiate the claim.  It also 
advised him that his claim had been denied previously because 
he had not submitted evidence showing that his current 
disability was incurred in or aggravated by service.  This 
notice complied substantially with the notice requirements 
for claims to reopen in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As this decision reopens the claim of service 
connection and addresses it de novo, any Kent notice 
deficiency is harmless.  The veteran has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred during the process.  It is not alleged otherwise.   
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.

The veteran's service medical records (SMRs) were previously 
associated with his claims file; pertinent treatment records 
have been secured.  The RO arranged for a VA examination in 
May 2006.  The record also reflects that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits, and attempts were made to secure records pertaining 
to the award.  In August 2007, SSA advised that the veteran's 
claim was filed in August 1984 and that he had not been in 
receipt of SSA disability benefits for several years; 
therefore, it was likely that his folder had been destroyed. 
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

A December 1969 rating decision denied the veteran's original 
claim of service connection for left hand paralysis 
essentially because he had not submitted evidence showing 
that his current disability was incurred in or aggravated by 
service.  The veteran appealed this decision, but did not 
file a substantive appeal after the issuance of the SOC; the 
appeal period for that decision expired and it became final.  
38 U.S.C.A. § 7105.  Subsequent unappealed rating decisions 
and decisional letters, most recently in February 1997, 
continued the denial, finding there was still no evidence 
that his left hand paralysis disability was incurred in or 
aggravated by service.  The February 1997 decisional letter 
is the most recent final decision in the matter of service 
connection for left hand paralysis.  

The evidence of record in February 1997 included:  SMRs 
showing that in February 1969, the veteran received a 
physical profile for left hand muscle loss, secondary to 
residuals of polio.  In August 1969, he was seen in the 
orthopaedic clinic for left hand pain and weakness.  He 
reported that the fingers of the ulnar side of his left hand 
had been crooked for many years, and that he had played 
sports (basketball) in high school and had trouble gripping 
things.  After enlisting, he noticed cramping in the forearm 
during the last part of basic training.  Paralysis intrinsic 
musculature left hand, probably secondary to peripheral ulnar 
nerve injury was diagnosed.  It was not found to be service 
aggravated, and it was recommended that the veteran's case be 
presented to the Physical Evaluation Board (PEB) as the 
veteran stated his condition existed prior to service and 
that he had no injury during service.  An August 1969 medical 
board examination concurred with the orthopedist's findings.  
At the September 1969 PEB, it was found that the veteran had 
incomplete paralysis of the left ulnar, of a moderate, minor, 
degree, and that this was not incurred or aggravated in 
service.  It was determined that separation from service 
would be in the veteran's best interest.
A September 1970 letter from Dr. E. W.B., the veteran's 
private treating physician, stating that the veteran had been 
under his care and observation since May 1951 (one month 
after the veteran's birth), and that in August 1951 the 
veteran suffered from poliomyelitis.  The veteran had some 
residuals from the polio in his left hand, but this was 
improved on his last examination in June 1966.  Now, the 
veteran presented with increased weakness in his left hand 
which no doubt was aggravated in service.

A September 1970 statement from Dr. A.N.G., the veteran's 
private treating physician, stating that the veteran had left 
hand and arm weakness from old poliomyelitis.  

A January 1984 statement from the veteran requesting to 
reopen his claim of service connection for a left hand 
injury, and stating that the hood of a jeep slammed on his 
left hand in service.  With his claim, he enclosed a January 
1982 letter from his private treating physician, Dr. Y.I.H., 
who stated that in December 1981 the veteran was seen by a 
neurologist, and it was their opinion that his disability 
resulted from a lesion in the motor branch of the ulnar nerve 
in the palm of the hand.  In January 1982, he underwent 
surgery to take pressure off the nerve distally.  It was the 
physician's opinion that the veteran's disability was due to 
a traumatic injury.

Evidence received subsequent to the August 1995 rating 
decision includes:

*	SMRs showing that the veteran's August 1968 service 
entrance examination report and report of medical history at 
the time are silent for complaints, findings, or diagnosis of 
left hand paralysis.  In September 1968, his first complaint 
of muscle atrophy secondary to polio was noted.  Later SMRs 
show that the veteran continued to complain with some 
regularity of left hand muscle atrophy, weakness, cramping, 
and/or pain, and reported suffering from polio as a child.  
It was determined that his current condition was a residual 
of his childhood polio.  He received a permanent profile and 
was prescribed a brace to wear. 

*	An August 1984 letter from Dr. D.C.N., the veteran's 
private treating physician, noting the veteran's complaints 
of weakness, muscle cramps and muscle wasting of the left 
hand.  The veteran reported that he had been experiencing 
such symptoms since 1969 when he was in service, and though 
he could not identify a definite precipitating event or 
trauma, he recalled noticing symptoms of swelling shortly 
after the hood of a jeep fell on his left hand.  After a 
review of the veteran's medical records and physical 
examination, marked neuropathy of the left ulnar nerve 
involving the motor branch of this nerve proximally in the 
hand was diagnosed.  It was noted that the veteran had a 
neuroma there, and that it had been treated surgically in 
1982.  The physician opined that the cause of the lesion was 
most likely the neuroma, stating, "Although there is a 
history of polio, the way [the veteran] presents now is not 
at all typical for poliomyelitis.  I think that this is an 
ulnar nerve lesion and not the result of poliomyelitis."

*	Letters from the veteran's private physician, Dr. I.E.  
In June 2005, he noted that the veteran has left hand ulnar 
neuropathy and marked atrophy of the left hand, which the 
veteran related to a service injury wherein the hood of a 
jeep slammed down on his hand.  The physician also noted that 
the veteran had minimal strength in his left hand and was 
unable to properly grasp, hold, or manipulate objects with 
the fingers of his left hand.  In August 2005, he wrote, 
"From the information available to me, I am able to 
determine that the [veteran's] injury occurred on or before 
August 1969 when [he] was discharged from the U.S. Army and 
may have been caused or aggravated by his service while in 
the Army."  In May 2006, he wrote, "It is unclear exactly 
when [the veteran's] injury took place as I was not his 
physician when the original injury occurred.  He was in 
service in the U.S. Army and believes it happened during 
[then].  It is my opinion that even if the injury occurred 
prior to joining the Army, service in the Army may have 
further aggravated the condition."

*	A July 2005 letter from Dr. D.A.P., the veteran's 
private treating physician, stating that the veteran has 
atrophy of the hypothenar and 1st interosseous muscles, and 
indicating that this injury has been a chronic condition.  
The veteran brought records of surgery by a hand specialist 
on or about 1981, the result of which was little to no 
recovery of function.  The physician opined that his injury 
was sustained prior to the surgery, and that the "original 
injury causing compression of the ulnar nerve is most likely 
the injury causing the permanent paralysis."
*	A July 2005 letter from M.C., D.O., the veteran's 
private healthcare provider, stating that the veteran has 
left hand atrophy of the hypothenar and 1st interosseous 
muscles resulting in muscle weakness, particularly grip 
strength.  She also observed that the condition was of 
longstanding duration and highly unlikely to improve.

*	April 2006 and May 2006 statements from the veteran's 
siblings, niece, and friend, all stating, essentially, that 
prior to service, the veteran was very active (played 
basketball and other sports) and without any problems; 
however, after service, he had a lot of medical problems.

*        A May 2006 VA examination report showing that on 
physical examination of the left hand, there was atrophy of 
the hypothenar and 1st interosseous muscles, decreased grip 
strength, decreased ulnar nerve motor function, and mild 
median nerve weakness as well.  X-rays were silent for any 
bony abnormality.  Left hand weakness with peripheral nerve 
examination showing ulnar nerve motor functional deficits, 
likely secondary to polio, was diagnosed.  After reviewing 
the veteran's claims file, the examiner opined that "it is 
not at least as likely as not that the service aggravated his 
preexistent hand condition beyond its natural progression," 
and explained that even though no muscle weakness was noted 
during the veteran's service entrance examination, the record 
shows that he had some weakness of the left upper extremity 
prior to service.  As the record also showed well-documented 
muscle weakness during service with muscle atrophy, the 
examiner opined that this was a "mild temporary progression 
of the weakness during the military," and there was no 
evidence showing that the veteran's service worsened his 
preexisting condition permanently beyond its natural 
progression.

C.	Legal Criteria

As noted above, the veteran's claim of service connection for 
left hand paralysis was first denied in December 1969.  
Although he appealed the decision, he did not perfect the 
appeal and, after the appeal period expired, the decision 
became final.  The February 1997 decisional letter is the 
most recent final decision in the matter of service 
connection for left hand paralysis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. §  3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2004) and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

D.	Analysis

Reopening of the Claim

The Board finds that the evidence received since the February 
1997 unappealed decisional letter is new and material because 
it was not previously of record and considered, and directly 
addresses the issue to be decided; specifically, the letters 
from Dr. I.E. raise questions as to whether the veteran's 
left hand paralysis was incurred in or aggravated by service.  
When taken at face value, as is required when determining 
solely whether to reopen a previously denied claim, the Board 
finds that the additional evidence received is competent 
evidence that relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Thus, the additional evidence 
received is new and material and is sufficient to reopen the 
claim of entitlement to service connection for left hand 
paralysis.  The appeal is granted to that extent only.

De Novo Review - Service connection for left hand paralysis

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO had already itself reopened the claim and 
adjudicated the matter de novo before certifying the appeal 
for Board review.

A left hand disability was not noted when the veteran was 
examined for service entrance.  Consequently, he is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  

The record contains clear and unmistakable evidence that a 
left hand disability preexisted the veteran's service, 
rebutting the presumption of soundness on service entry as to 
such disability.  While the veteran did not report a past 
medical history of polio with residuals of weakness in the 
left hand on entry, September 1968 SMRs show that one month 
after his entrance into service he reported that he had polio 
as a child and, as a result, suffered from muscle atrophy.  
On subsequent consultations he continued to relate his left 
hand complaints to his childhood polio.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that a 
layperson's account of what a physician previously diagnosed 
is an inadequate basis for finding that a condition 
preexisted service.  However, when the condition is one (such 
as here) that would not be noted upon physical examination 
unless the examination was conducted during a period of 
exacerbation, a layperson's account of his past medical 
history is considered competent medical evidence.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  
Furthermore, in September 1970, the veteran's private 
treating physician, Dr. E.W.B., stated that he had treated 
the veteran since childhood and that the veteran had suffered 
from polio with some residuals of the left hand prior to 
service.  The cumulative effect of this evidence is that it 
clearly and unmistakably establishes that the veteran's left 
hand paralysis preexisted his active service.

The analysis proceeds to consideration as to whether there is 
clear and unmistakable evidence rebutting the presumption of 
aggravation.  See Wagner, Supra.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. 
§ 3.306(b).  Whether a disability increased in severity is in 
large measure a medical question.  There is no medical 
evidence of an increase in severity of the veteran's left 
hand paralysis beyond natural progress during service.  
Significantly, his SMRs show that the fingers of the ulnar 
side of his left hand had been crooked for many years, and 
that he had played sports (basketball) in high school and 
also had trouble gripping things.  There is nothing in the 
SMRs to suggest that his preexisting condition increased in 
severity during or was aggravated by service.  In September 
1969, the PEB found that the veteran's incomplete paralysis 
of the left ulnar nerve was not incurred in or aggravated by 
service.  

The record includes postservice medical evidence that tends 
to support the veteran's claim that his left hand paralysis 
was aggravated by service and medical evidence that is 
against such claim.  When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim 
includes a September 1970 statement from Dr. E.W.B. opining, 
"There is an increase in weakness of left hand which no 
doubt was aggravated in service," and statements from Dr. 
I.E. opining, essentially, that the veteran's current 
disability is the result of an injury that occurred on or 
before August 1969 when he was in service; and that 
therefore, his military service may have caused or aggravated 
his disability.  Neither physician explains the rationale for 
his opinion; each merely states his conclusion.  The Court 
has held, "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion."  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, it 
appears that Dr. I.E.'s opinion is based solely on history 
provided by the veteran, and not on independent review of the 
veteran's entire medical history.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion).  Consequently, the Board finds 
these opinions supporting the veteran's claim lacking in 
probative value.

In contrast, the physician who conducted the May 2006 VA 
examination reviewed the veteran's claims file and explained 
the rationale for his opinion.  Specifically, he opined it 
was not at least as likely as not that the veteran's service 
permanently aggravated his preexisting left hand weakness 
with peripheral nerve examination showing ulnar nerve motor 
functional deficits (found likely to be secondary to polio) 
beyond its natural progression.  He explained that, since Dr. 
E.W.B.'s letter noted that the veteran had weakness of the 
left upper extremity prior to service, it was at least likely 
as not that there was mild temporary progression of the 
weakness in service, but not beyond natural progression.  The 
Board finds no reason to question the competence of the VA 
examiner in attributing any increase in disability during 
service to natural temporary progression; significantly, 
there is no competent evidence to the contrary (i.e., no 
medical opinion specifically indicating that any increase in 
service, temporary or not, was not due to natural 
progression).    

As the VA examiner's opinion was based on review of the 
entire record, contains a complete description of the left 
hand disability, and explains the rationale for the opinion, 
the Board finds it probative and persuasive.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  (In evaluating medical 
opinions, the Board may place greater weight on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professionals, and 
whether or not and to what extent they review prior clinical 
records and other evidence.)  

The veteran also alleges that his current left hand paralysis 
is related to an injury in service sustained when the trunk 
of a jeep slammed down on his hand.  Notably, his SMRs are 
silent for any complaints, findings, or treatment of such a 
hand injury.  [In August 1969, he specifically denied injury 
in service.]  Because any substantial trauma to the left hand 
in service would have been a critical factor for 
consideration when the veteran's left hand was evaluated in 
service, and because there is no mention of such injury in 
the SMRs, the Board finds that contemporaneous records 
contraindicate that the veteran sustained any significant 
injury to the hand in service, and that his recent accounts 
of such injury are not credible.  His own statements relating 
his current left hand paralysis disability to his service are 
not competent evidence; he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's preexisting left hand paralysis increased in 
severity during, or as a result of his service beyond natural 
progression, or that it had its onset in service.  
Accordingly, the claim of service connection for left hand 
paralysis must be denied.


ORDER

The appeal to reopen a claim of service connection for left 
hand paralysis is granted; however, service connection for 
such disability is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


